DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks and amendments filed 7/22/2022.
.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: while the terms compression and driver are used in the claims with the nonce term “section” they are not interpreted under 35 USC 112(f) 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-9, 12, 17, 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak et al. (US 2017/0131027), hereinafter referred to as Mak and further in view of Shaffer (US PG Pub 20070271938), hereinafter referred to as Shaffer.



Regarding claim 1, Mak teaches an LNG refrigerant compressor train (Fig. 1) comprising:
a compressor section comprising at least one refrigerant fluid compressor (compressor 194); and
a driver section (gas turbine 200) drivingly coupled to the compressor section through a shaft line (shaft line (drive shaft 210 drives the compressor via the turbine, paragraph 25), wherein the at least one refrigerant fluid compressor is driven into rotation by the driver section (the gas turbine drives the compressor, which would be done via rotation).

Mak does not explicitly teach the rotational speed of the shaft line is configured to be adjustable to improve the efficiency of the compression section relative to the variable operating and/or environmental conditions of the compressor section.

Shaffer teaches that the shaft which drives the compressor can be set so that the turbine driving the compressor can be varied the adjust the capacity of the compressor to more optimize the efficiency of the system (paragraph 22).  This can be done by either using a variable speed turbine (paragraph 22) or gearing (paragraph 30).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have configured the system of Mak such that the shaft line can run at a variable speed based on the teaching of Shaffer so that the compressor can be operated at a variable speed in order to optimize the efficiency of the compressor operation.  As the drive shaft is variable, Mak as modified meets the intoned use limitation of being configured be adjustable to improve the efficiency of the compression section relative to the variable operating and/or environmental conditions of the compressor section, because it would be able to do so.


Regarding claim 2, Mak teaches the LNG refrigerant compressor train of claim 1, wherein the driver section comprises a gas turbine engine (Fig. 1, “gas turbine” 200).

Regarding claim 3, Mak teaches the LNG refrigerant compressor train of claim 1, wherein the driver section comprises a gas turbine engine (200) with one spool (comprising turbine, compressor and shaft of gas turbine 200).

Regarding claim 5, Mak teaches the LNG refrigerant compressor of claim 1, wherein the compressor section comprises at least one refrigerant compressor (194) drivingly coupled to the driver section (by the shaft), preferably less than five (there are only 2)

Regarding claim 6, Mak teaches the LNG refrigerant compressor of claim 1, wherein the compressor section comprises at least one dynamic compressor or one positive-displacement compressor (compressor 194 is inherently either a dynamic compressor or positive displacement compressor as those are the only types of compressors).

Regarding claim 7, Mak teaches the LNG refrigerant compressor train of claim 1, wherein the compressor section comprises a multistage back-to-back centrifugal compressor (comprising compressors 188 and 194 which are back to back stages of compression since refrigerant is compressed by compressor 188 and then compressor 194).

Regarding claim 8, Mak teaches the LNG refrigerant compressor train of claim 1, further comprising at least one auxiliary machine driven (compressor 188) by the driver section and mechanically coupled (by shaft 208) to at least one compressor (compressor 194) of the compressor section, wherein the auxiliary machine is a further compressor (188 is a compressor).

Regarding claim 9, Mak teaches the LNG refrigerant compressor train of 1, wherein the driver section comprises at least one internal combustion engine (the gas turbine is considered an internal combustion engine since combustion takes place within a combustion chamber) and teaches wherein a waste heat recovery heat exchanger (“waste heat recovery” heat exchanger 162 which receives combustion gas /”turbine exhaust” from gas turbine 200; see paragraph 0018, “A conduit 206 is coupled to the turbine 200 and couples back into the waste heat recovery unit 162.”; see paragraph 0022, “The high pressure hydrocarbon liquid is vaporized and superheated in the waste heat recovery unit 162 by heat from a turbine exhaust stream in the conduit 206.”) is arranged to recover heat (heat within the “turbine exhaust”) from combustion gas (“turbine exhaust”) discharged from said internal combustion engine.

Regarding claim 12, Mak teaches the refrigerant compressor train of claim 1, wherein at least one of the at least one refrigerant fluid compressors is connected (mechanically) to a hot end of the driver section (leftmost end of gas turbine), and wherein the driver section comprises a 1-spool gas turbine (compressor, shaft and turbine of gas turbine 200)




Regarding claim 17, Mak teaches the LNG refrigerant compressor train of one or more of the preceding claim 1, comprising a combination of rotating machines (compressors 188 and 194 are rotating machines).


Regarding claim 19, Mak teaches a system (Fig. 1) comprising at least one LNG compressor train (comprising 188 and 194) according to claim 1, wherein the at least one refrigerant compressor (188) of the at least one LNG compressor train is fluidly coupled to a heat exchange arrangement (cold box 126), in heat exchange relationship with at least one of a natural gas flow (NG within line 118 entering cold box 126) and a refrigerant fluid (refrigerant within line 36).

Regarding claim 20, Mak teaches the system of claim 19, comprising at least two compressor trains (a compressor train is being interpreted, in view of Applicant’s specification on pg 1, lines 25-28, as “Disclosed herein are LNG refrigerant compressor trains comprising: a driver section, drivingly coupled to a compressor section through a shaft line, wherein the compressor section is comprised of at least one refrigerant fluid compressor, driven into rotation by said driver section.”.  Therefore, Mak teaches one compressor train comprising compressor 194 coupled to gas turbine 200,as the driving section, by a shaft  and a second compressor train comprising compressor 182 coupled to turbine 178, as the driving section, by a shaft).

Regarding claim 21, Mak teaches the system of claim 19 configured as an on-shore system (since the system is inherently capable of being used on shore at a hydrocarbon drilling site; see paragraph 0003, “Hydrocarbon drilling and production systems can include the extraction of natural gas from wellbores in subterranean earthen formations”, wherein wellbores are known to be on land, wherein shore and land are considered equivalents).

Regarding claim 22, Mak teaches an LNG plant (Fig. 1), comprising at least one system according to claim 19 (integral with Fig. 1, comprising all of the structure of claim 19 and claim 1).

Claim(s) 1, 4, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US 2009/0260367), hereinafter referred to as Martin an further in view of SHaffer

Regarding claim 1, Martin teaches a compressor section comprising at least one refrigerant fluid compressor (compressors 12 and 13); and a driver section drivingly coupled to the compressor section through a shaft line (comprising VFD 19 and motor 11), wherein the at least one refrigerant fluid compressor is driveninto rotation by said driver section 

LNG refrigerant compressor train (Fig. 4B; see paragraph 0015, “A typical arrangement is for a liquefied natural gas refrigeration multiple compressor string…”) comprising: a driver section (comprising VFD 19 and motor 11), drivingly coupled to a compressor section (comprising compressors 12 and 13) through a shaft line (shaft shown connecting motor 11 to compressors 12 and 13), wherein the compressor section is comprised of at least one refrigerant fluid compressor (12; see paragraph 0015), driven into rotation by said driver section (by the electric motor 11).

Martin does not explicitly teach the rotational speed of the shaft line is configured to be adjustable to improve the efficiency of the compression section relative to the variable operating and/or environmental conditions of the compressor section.

Shaffer teaches that the shaft which drives the compressor can be set so that the turbine driving the compressor can be varied the adjust the capacity of the compressor to more optimize the efficiency of the system (paragraph 22).  


Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention as filed to have configured the system of Martin such that the shaft line can run at a variable speed based on the teaching of Shaffer so that the compressor can be operated at a variable speed in order to optimize the efficiency of the compressor operation.  As the drive shaft is variable, Mak as modified meets the intoned use limitation of being configured be adjustable to improve the efficiency of the compression section relative to the variable operating and/or environmental conditions of the compressor section, because it would be able to do so.


Regarding claim 4, Martin teaches the LNG refrigerant compressor train of claim 1, wherein the driver section comprises an electric motor (11) having a variable speed (provided by variable speed drive 19).

Regarding claim 10, Martin teaches the refrigerant compressor train of claim 1, wherein the shaft line comprises a speed manipulation device (20 is a torque converter, see paragraph 0010, “The term CSTC will be used throughout this application specifically 
and interchangeably to refer to variable speed fluid drive torque converters.”) arranged between two pair of sequentially arranged rotating machines (Fig. 4B, 20 is positioned between first pair of compressors 12 and 13 and second pair of compressor 14 and 15) along said shaft line.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak/Shaffer as applied to claim 1, in further view of Gabelloni et al. (US 2015/0176485), hereinafter referred to as Gabelloni.

Regarding claim 11, Mak teaches the LNG refrigerant compressor train claim 1, however does not teach wherein at least one of said compressors is selected from the group consisting of: a vertically split compressor, a horizontally split compressor; and wherein if more than one compressor is present in the train, each compressor can independently be a horizontally split compressor or a vertically split compressor.

Gabelloni teaches a vertically split compressor (Fig. 3, 71, see paragraph 0016, “vertically split compressor”) driven by a driving section (gas turbine comprising 39, 47 and 49), wherein vertically split compressors provide higher efficiencies compared to horizontally split compressors (See paragraph 0016, “By arranging two loads drivingly connected at opposite ends of a through shaft of the gas turbine, a vertically split compressor can be used, in replacement for a horizontally split compressor. This results in a higher efficiency of the system.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the at least one compressor of Mak to be a vertically split compressor, as taught by Gabelloni, in order to provide the predictable result of increasing the efficiency of the compressor.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak/Shaffer as applied to claim 1, in further view of Tanaeva et al. (US 2013/0074511), hereinafter referred to as Tanaeva.

Regarding claim 13, Mak teaches the LNG refrigerant compressor train of claim 1, wherein the driver section comprises a gas turbine engine (“gas turbine”), however does not teach wherein gas turbine engine comprising at least one of an inlet chiller, arranged at the inlet of the gas turbine engine, and an intercooler between two sequentially arranged air compressor sections of the gas turbine engine.

Tanaeva teaches a gas turbine engine (Fig. 1, 5) comprising an intercooler (comprising 30 and 40) between two sequentially arranged air compressor sections (compressor 50 and compressor 60) of the gas turbine engine.  Having compressors in series allows for higher outlet pressure’s to be achieved, wherein the intercooler decreases the density of the air being compressed therefore leading to greater volumetric efficiency (ratio of mass density of the air-fuel mixture) of the gas turbine engine, ie. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified that gas turbine engine of Mak to include two sequentially arranged compressor sections and an intercooler between  them, as taught by Tanaeva, in order to provide the predictable result of increasing the achievable pressure of air to the combustion chamber of the gas turbine engine, for more power, while the intercooler provides the predictable result of maximizing volumetric efficiency for combustion.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak/Shaffer as applied to claim 1, in further view of Strass (US 4,359,871), hereinafter referred to as Strass.

Regarding claim 14, Mak teaches the LNG refrigerant compressor train of claim 1, and at least one rotary machine (compressor 194) of the compression section, however does not teach wherein the at least one rotary machine comprises a bearing selected from the group consisting of: hydrodynamic bearings, hydrostatic bearings, magnetic bearings, rolling bearings, or combinations thereof.

Strass teaches rotary machine (turbo-compressor shown in Fig. 3) which comprises roller bearings (25; see column 9, lines 55-57, “The bearing housing 23 receives a diagrammatically illustrated roller bearing set 25…”) which help support the rotary machines shaft while allowing for rotation of the shaft of the rotary machine while minimizing rotational resistance for the shaft.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the at least one rotary machine taught by Mak to include roller bearings on the shaft, as taught by Strass, in order to provide the predictable result of supporting the at least one rotary machine’s shaft as the rotary machine rotates.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak/Shaffer as applied to claim 1, in further view of Mandler et al. (US 5,791,160), hereinafter referred to as Mandler.

Regarding claim 15, Mak teaches the LNG refrigerant compressor train of claim 1, and a turbomachine (compressor 194 is a turbomachine) of the compressor section, however does not teach wherein the turbomachine has guide vanes.

Mandler teaches a centrifugal refrigerant compressor for compressing refrigerant that includes guide vanes (see column 19, lines 36-39, “For example, guidevane angles of one or more mixed refrigerant centrifugal compressors may be adjusted as a function of the current mass flow rate for each compressor to ensure maximum compressor efficiency.”)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention, to have modified the turbomachine of Mak, a compressor, to be a centrifugal compressor comprising guide vanes in order to provide the predictable result of controlling the outlet pressure of the compressor by governing the fluid dynamics of the refrigerant leaving the compressor, thereby maximizing the compressor efficiency.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mak/Shaffer as applied to claim 1, in further view of Carmone et al. (US 2018/0238236), hereinafter referred to as Carmone.

Regarding claim 16, Mak teaches the LNG refrigerant compressor train of claim 1, wherein the compressor section comprises at least two refrigerant fluid compressors (188 and 194), however does not teach wherein the at least two compressors are located in a common case.

Carmone teaches at least two compressors (compressors 3, 4 and 5) which are located in a common case (see abstract; “the first, the second and the third group of compression stages being integrated in a first common casing”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the at least two refrigerant fluid compressors taught by Mak with the common case taught by Carmone in order to provide the predictable result of saving space by using one single case for the two compressors as opposed to individual cases, wherein the cases provide the predictable result of reducing the footprint of the compressor train (see paragraph 0035 of Carmone, “That configuration strongly reduces the footprint of the train, reducing the space used by the first group of low pressure compressors”), by reducing the space taken up by a single compressor case for the at least two compressors compared to individual casing for each compressor. 
Response to Arguments
Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. In view of the amendment filed, additional prior art has been presented showing the amended limitations obvious and as such applicant’s arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816. The examiner can normally be reached Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763